       Case 3:19-cv-30027-MGM Document 77 Filed 10/09/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


JANE DOE I and JANE DOE II,

      Plaintiffs,

      v.

CITY OF NORTHAMPTON,                                 Civil Action No. 19-cv-30027-MGM
ANDREW LINKENHOKER,
JOSEPH BIANCA, KEVIN BROWN
BRIAN BAGDON, CODY HANLON, and
MARY DOES AND JOHN DOES I-V

      Defendants.


                            AMENDED SCHEDULING ORDER

                                          October 9, 2020

MASTROIANNI, U.S.D.J.

     The following schedule is entered:

     1.      Fact discovery shall be completed by December 31, 2020.

     2.      Plaintiff shall designate and disclose expert witnesses pursuant to Fed. R. Civ. P.
             26(a)(2) by January 29, 2021.

     3.      Defendants shall designate and disclose expert witnesses pursuant to Fed. R. Civ. P.
             26(a)(2) by February 26, 2021.

     4.      Expert depositions shall be completed by March 26, 2021.

     5.      Dispositive motions, if any, shall be filed by April 30, 2021. Oppositions shall be
             filed within 21 days thereafter. Replies, if any, shall be filed within 14 days after
             oppositions are filed. See Local Rule 56.1.

     6.      A hearing on any filed dispositive motions will be held on June 21, 2021 at 11:00
             a.m. If no dispositive motions are filed, this hearing will be converted to an initial
             pretrial conference.




                                                 1
 Case 3:19-cv-30027-MGM Document 77 Filed 10/09/20 Page 2 of 2



It is So Ordered.

                                   /s/ Mark G. Mastroianni
                                   MARK G. MASTROIANNI
                                   United States District Judge




                               2
